DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         CEDRICK BECKWITH,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D20-1258

                               [October 8, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; William L. Roby, Judge;
L.T. Case No. 562009CF003873A.

   Cedrick Beckwith, Dayton Beach, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.